                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      SOUTHERN DIVISION
                                       No. 7:08-CR-75-D-2


    UNITED STATES OF AMERICA                     )
                                                 )
                    v.                           )              ORDER
                                                 )
    JAMES LAMONT BONEY,                          )
                                                 )
                                Defendant.       )
                                         ;


           James Lamont Boney is a prisoner serving a sentence in the Bureau ofPrisons ("BOP") and

    filed a motion asking this court to amend his presentence report and direct the BOP to provide
J
    rehabilitation treatment [D.E. 113]. The BOP is responsible for providing rehabilitation treatment

    in a manner cons~stent with the U.S. Constitution and governing regulations. To the extent that

    Boney is unhappywithhowthe BOP has exercised its discretion, Boney must exhaust administrative

    remedies. The motion [D.E. 113] is DENIED.

           SO ORDERED. This __1B day of January 2019.




                                                        United States District Judge
